DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-49 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 04/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 61/583,730, filed 01/06/2012, and 61/650,296, filed 05/22/2012, are acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification does not provide a clear structure for the control circuit and provides only functional description directed to calculations, and element control via signals ([0005] and [0007]-[0011]) without providing any specific algorithms. Therefore the “control circuit” will be interpreted as a part of a processor/computer for performing the claimed function limitations and equivalent such as a controller or processor. Regarding the communications circuit is found as exemplified with wired or wireless interfaces for communications with different system, devices and networks as exemplified in ([0032]). The interpretation will be made using these structures and equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim elements that use the word “means” (or non-structural terms used in place of “means”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in the Office Action.  Similarly, claim elements that do not use the word “means” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in the Office Action.
Claim(s) 1, 3, 4, 6, 7, 9-19, 21, 23-29, 31-32, 34-44 recite(s) the term “control circuit” which has no structural meaning for performing the associated function(s) as being computer implemented functions which appears to be beyond the capability of a general purpose computer and therefore require disclosure of an algorithm. Accordingly, this term is being treated in accordance with 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function such as adequate algorithm. The functional recitation is directed to calculations and the specification does only describe a 
Claim(s) 1, 3, 4, 6, 7, 9-19, 21, 23-29, 31-32, 34-44 recite “control circuit” which is a limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed computer implemented function. The specification does only describe a generic structure of a machine learning engine without providing any clear description of the calculations or any algorithm, but this is not sufficient to perform the function of calculate  a physiological parameter, assign a subject identifier, to predict a likelihood of a subject to have a medical condition, to calculate and output indications, generate audio representation, generate control signals, calculate signal-noise ratio of radar returns, set a range gate, to identify features, to control sensor to detect signal, to control operation of sensors  and no other structure for performing that function has been identified.  See MPEP 2181. Thus, one of skill in the art would reasonably doubt that the inventor, at the time the application was filed, had possession of the claimed invention.  As such, one would also not understand what is being claimed and the claims are also rejected as indefinite under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see below).
In order to overcome this rejection, applicant should: (a) Amend the claims so that the claim limitations will no longer be a means (or step) plus function limitation under 35 U.S.C. 112 (f) (e.g. by deleting the “means for” language); (b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or (c) State on the record where the corresponding structure, material, or acts are set forth in the written description 

Claims that depend from claim 1 and claim 26 are rejected due to their dependency on claims 1 and 26
Claims reciting claim limitations interpreted under 35 U.S.C. 112(f) are requiring disclosure of structure, in particular as directed to computer-implemented functions which appear to be beyond the capability of a general purpose computer and therefore require disclosure of an algorithm to provide adequate support for such claim function limitations.  
Claim 1 and claim 26 recite “a control circuit configured to: calculate a physiological parameter of the subject based on the plurality of radar returns and the sensor data”. While the specification is not providing a clear definition of what the invention is directed in term of “physiological parameter” especially what parameter is claimed. The recitation is directed to the control circuit being interpreted under 35 U.S.C. 112(f) above requiring disclosure of structure as computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) with these computer-implemented functions appearing to be beyond the capability of a general purpose computer requiring the disclosure of an algorithm and since the functional recitation is directed to a calculation and the specification does only describe a generic structure of a machine learning engine without providing any clear description of the calculations or steps performed to obtain any physiological parameters, the specification lacks adequate disclosure of the requisite algorithms corresponding the claimed functions. Since the specification does not provide any algorithm for the description of the calculation or any algorithm detail on how the calculation is performed from the “sensor data” and from “the plurality of radar returns” in order to any artisan to perform the claimed calculation especially as directed to any kind of parameters as recited,  the claims contains subject matter directed to calculation which is not described in the specification in such 
Claims 13 and 38 recite “an audio representation” and “audio signal”. The specification does not provide any definition or any description of what is “an audio representation” and “audio signal” and even does not report these terms. Therefore the claims contains subject matter directed to calculation which is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or joint inventor had possession of the claimed invention. 
Claims 18 and 43 recites “to filter the plurality of radar returns based on the expected tissue including at least one of a blood vessel wall, a lung wall, or a gastrointestinal wall”. The specification only describes the “lung wall” and not other “wall” for the determination of the physiological parameters but the specification does not define any filter or does not relate the modification of the plurality of radar returns as dependent on the different walls. Therefore the claims contains subject matter directed to calculation which is not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or joint inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

In order to overcome this rejection, applicant should: (a) Amend the claims so that the claim limitations no long invoke 35 U.S.C. 112 (f) (e.g. by deleting the “means for” language); (b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or (c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims that depend from claim 1 and claim 26 are rejected due to their dependency on claims 1 and 26.


 Clarification is requested via amendment. The examiner suggests, for example, amending the claim to include specific mathematical techniques, equations, or prose equivalent that a computer is using to achieve the claimed results.

Claims 13 and 38 recite “an audio representation” and “audio signal”. The specification does not provide any definition or any description of what is “an audio representation” and “audio signal” and even does not report these terms. Therefore it is unclear what limitation is intended with these terms. Clarification is required via amendments.





Claim limitation " the control circuit is configured to filter the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar signal is transmitted " in claim 17 and “modifying, by the control circuit, the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar signal is transmitted “ in claim 26 invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe or define any “filter” and does not define any expected tissue besides the lung tissue. Therefore it unclear what limitation is intended with these terms. Additionally the limitation is using the conditional “based on” and no description in the specification is describing this “based on” condition. It is unclear in what way “to filter” the radar returns “based on” expected tissue of the subject. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. As a result, the boundary of mathematical or computational operations required to achieve the claimed result cannot be drawn. Additionally, no detailed algorithm were found in the specification to describe the performance of the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-11, 19-22, 24-26, 31, 33-36, 44-46, 48, 49, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003).
Regarding claim 1, Fontius teaches a system and method of using it (Title and abstract) comprising: a first sensor comprising a [...micro...] impulse radar [...(MIR)...] sensor (Figs. 1-2, [0036]-[0037] “the 3D radar arrays 7a-7f can be arranged on an interior trim panel of the examination space 5” with “The corresponding measurement method can accordingly be based on both time measurement and a phase/frequency measurement....and impulse radar can be used”) configured to receive a plurality of radar returns corresponding to an [...MIR...] radar signal transmitted towards a subject (Fig.3 patient and [0009] “The radar technique is a known technique for contactless detection of the position and/or movements of objects by emitting electromagnetic signals and receiving signals reflected by the objects”); a second sensor configured to detect sensor data regarding the subject (Figs. 1-2 and [0034] “the medical diagnostic or therapeutic unit is shown here by one magnet unit 3 of a known magnetic resonance device” with MRI sensor for medical imaging diagnostics with [0044] “image processing unit 13 of the medical diagnostic unit” implying an MRI as second sensor); and a control circuit configured to (Figs. 1-2 and [0040] “control unit 11” in combination with “image processing unit 13” as one unit): calculate a physiological parameter of the subject based on the plurality of radar returns and the sensor data (Figs. 1-2 and [0040] “a processing unit 9 in which the data detected by the 3D radar arrays 7a-7f can be evaluated and/or processed further” combined with “control unit 11 and/or an image processing unit 13 of the medical diagnostic unit” to process the signals from the array radar, with [0009] detection of motion using radar signal for [0004] “The detected data about the physiological parameters of the patient and/or other movements of the patient during the capture of images are used here for example to adjust the acquired image data for movement or indeed to trigger the capturing of images.” and [0054] “Once again the heartbeat, breathing movements and/or e.g. blinking frequency of the patient can accordingly be monitored by means of one or several 3D radar arrays. In this case the data evaluated with the processing unit 9 can be used on the one hand” with [0004] “The detected data about the physiological parameters of the patient and/or other movements of the patient during the capture of images are used here for example to adjust the acquired image data for movement or indeed to trigger the capturing of images. Frequently the data about movements and/or physiological parameters also provide important information as to a patient's health or state of mind”).
Fontius does not specifically teach the impulse radar being a micro impulse radar MIR as in claim 1. 
However, Tupin teaches within the same field of endeavor of medical diagnostic procedures and, in particular, quantitative measurements of physiological functions (Title, abstract and [0001]) the use of MIR radar (abstract) for assessing some physiological parameters ([0042] “to extract a variety of useful physiological data including cardiopulmonary data such as cardiac and pulmonary rate and rhythm (i.e., trending). It is also extensible to measurements of many other physiological data collection applications including measurement of parameters associated with cardiac chamber volume--e.g. stroke volume, ejection fraction, cardiac output, and the like.”) similar to those extracted by the impulse radar of Fontius as previously discussed.

Regarding claim 26, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 26. The claim 26 is therefore made obvious by the teachings discussed above mutandis mutatis.
	
Regarding the dependent claims 6, 8-11, 19-22, 24, 25, 31, 33-36, 44-46, 48, 49 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Fontius and Tupin.
Regarding claims 6 and 31, Tupin teaches a database ([0060] “For each estimate vector produced by the Estimator 73 of FIG. 6, the Modeler 74 adapts one or more matched filters from its Filter Model database 75 into one or more vectors of matched filters 74a for subsequent cross-correlation with the original time-based reflection data. The database contains one or more matched filters that were developed from a single cycle of the physiological process under investigation.” with Fig. 6 database 75, [0061] “The single cycle patterns used to generate the matched filters can be based on simple periodic waveforms (e.g., a half-cycle sinusoid), more complex patterns developed through theoretical studies of expected reflections, or actual captured patterns from individual patients. The database can include filters representing normal cycles as well as abnormal cycles resulting from a variety of ailments” and claims 89 and 91 for 
  Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to predict a likelihood of the subject having a medical condition by comparing the calculated physiological parameter to at least one of (i) historical values of the physiological parameter associated with the subject or (ii) a predetermined value of the physiological parameter associated with the medical condition, since one of ordinary skill in the art would recognize that using a correlation/convolution algorithm to compare acquired MIR data with stored MIR data in a database from previously acquired MIR data patterns for measuring physiological condition was known in the art, as taught by Tupin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Fontius teach the use of radar signals for medical diagnostics. The motivation would have been to ideally provide best comparative assessment of the physiological status of the person, as suggested by Tupin (Fig.6).
Regarding claims 8 and 33, as discussed above, Tupin is teaching the cardiac abnormality such as abnormal cardiac parameter ([0062] “abnormal patterns corresponding to bradycardia, tachycardia, and fibrillation”) therefore reading on the calculated physiological parameter includes at least one of a cardiac parameter, a pulmonary parameter, or a gastrointestinal parameter of the subject as claimed.

 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to calculate 
Regarding claims 10 and 35, Fontius does not specifically teach to calculate at least one of an average value of the physiological parameter or a median value of the physiological parameter for a plurality of subjects, and output an indication of the calculated physiological parameter being abnormal based on executing an abnormal parameter identification algorithm. However, Tupin teaches the technique of calculating the “moving average” for the prediction of the next measurement ([0081] the application of a "moving average filter of degree N" where the N most recent measurements are averaged and this average becomes the prediction of the next measurement” ) and uses the user interface to output the resultant physiological results (Fig. 6 User interface 9 and [0037] “The resultant physiological data is displayed on the User Interface 9”) considering the analysis directed to the detection of abnormalities ([0062] “abnormal patterns corresponding to bradycardia, tachycardia, and fibrillation”) as discussed above, therefore teaching to calculate at least one of an average value of the physiological parameter or a median value of the physiological parameter for a plurality of subjects, and output an indication of the calculated physiological parameter being abnormal based on executing an abnormal parameter identification algorithm as claimed.


Regarding claims 11 and 36, Fontius does not specifically teach a user interface configured to receive the calculated physiological parameter from the control circuit and output an indication of the calculated physiological parameter. However, Tupin teaches a user interface (Fig. 6 User interface 9 and [0037] “The resultant physiological data is displayed on the User Interface 9” as displayed in Fig. 17 and [0099] with the display on the graphic user interface of the data for cardiac rate algorithm) therefore teaching a user interface configured to receive the calculated physiological parameter from the control circuit and output an indication of the calculated physiological parameter as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin with a user interface configured to receive the calculated physiological parameter from the control circuit and output an indication of the calculated physiological parameter, since one of ordinary skill in the art would recognize that using an user interface for receiving and transferring data and results 
Regarding claims 19 and 44, Fontius teaches the use of an MRI system for providing the anatomical image diagnostic of the subject (Fig.3 and [0052] “On the basis of this data for example control commands for the temporal coordination of a measurement or treatment of the heart can be generated in the control unit 11 using the heartbeat, with said control commands controlling the medical diagnostic or therapeutic unit accordingly) while the MIR array provides the positional/motion of the heart ([0052]) therefore teaching an image capture device configured to detect an image of the subject, wherein the control circuit is configured to identify a feature of the subject based on the detected image, compare the feature to a desired location for placement of the MIR sensor, and output instructions representative of movement of the MIR sensor to the desired location based on the comparison as claimed.
Regarding claims 20 and 45, Fontius teaches the second sensor comprises at least one of a magnetic resonance imaging (MRI) device, an electrocardiogram (ECG) device, an ultrasound device, a microphone, an X-ray device, or a computed tomography (CT) device (Figs. 1-2 and [0034] “the medical diagnostic or therapeutic unit is shown here by one magnet unit 3 of a known magnetic resonance device” with MRI sensor for medical imaging diagnostics with [0044] “image processing unit 13 of the medical diagnostic unit” implying an MRI as second sensor).
Regarding claims 21, 22 and 46, Fontius teaches t the second sensor comprises an MRI device, and the control circuit causes the MIR sensor to detect the at least one radar return during operation of the MRI device (Figs. 1-2 and [0034] “the medical diagnostic or therapeutic unit is shown here by one magnet unit 3 of a known magnetic resonance device” with MRI sensor for medical imaging diagnostics with [0044] “image processing unit 13 of the medical diagnostic unit” 
Regarding claims 24 and 48, Fontius teaches the control circuit is configured to control operation of the MIR sensor using the sensor data received by the second sensor (Figs. 1-2 and [0040] “a processing unit 9 in which the data detected by the 3D radar arrays 7a-7f can be evaluated and/or processed further” combined with “control unit 11 and/or an image processing unit 13 of the medical diagnostic unit” to process the signals from the array radar, with [0009] detection of motion using radar signal for [0004] “The detected data about the physiological parameters of the patient and/or other movements of the patient during the capture of images are used here for example to adjust the acquired image data for movement or indeed to trigger the capturing of images.” [0038] “The 3D radar array is advantageously realized so as to be able to detect accelerations in the movements in the examination space of the medical diagnostic or therapeutic unit. This can be achieved in particular by using the Doppler Effect. Knowledge of the acceleration and velocity of a detected object, in particular in procedures for the post-processing of image data captured by means of the medical diagnostic or therapeutic unit, enables a particularly good reduction and correction of image artifacts that have arisen as a result of 
Regarding claims 25 and 49, Fontius teaches the control circuit is configured to control operation of the second sensor using the physiological parameter (Figs. 1-2 and [0040] “a processing unit 9 in which the data detected by the 3D radar arrays 7a-7f can be evaluated and/or processed further” combined with “control unit 11 and/or an image processing unit 13 of the medical diagnostic unit” to process the signals from the array radar, with [0009] detection of motion using radar signal for [0004] “The detected data about the physiological parameters of the patient and/or other movements of the patient during the capture of images are used here for example to adjust the acquired image data for movement or indeed to trigger the capturing of images.”).

Claims 2, 3, 27, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to claims 1, 6, 8-11, 19-22, 24-26, 31, 33-36, 44-46, 48, 49 and further in view of Hyde et al. (USPN 20120276849 A1; Pub.Date 11/01/2012; Fil.Date 07/29/2011).
Fontius and Tupin teach a system and method as set forth above.
Fontius and Tupin do not specifically teach a communications circuit coupled to the MIR sensor, the communications circuit configured to transmit the calculated physiological parameter to a remote device as in claims 2 and 27.
However, Hyde teaches within the same field of endeavor of using a MIR sensor (Title and abstract) the sensor having a communications circuit coupled to the MIR sensor (Fig. 4 and [0071] “wireless” communication element 414 and Fig.8 as coupled with the MIR sensor) the communications circuit configured to transmit the calculated physiological parameter to a remote device ([0072] “The personal electronic device 402 can be configured to transmit MIR data from 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin with a communications circuit coupled to the MIR sensor, the communications circuit configured to transmit the calculated physiological parameter to a remote device, since one of ordinary skill in the art would recognize that using a wireless communication interface coupled with the MIR sensor for transmitting/receiving data from remote system was commonly known in the art, as taught by Hyde. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Hyde teach the analysis and use of MIR signals. The motivation would have been to ideally provide remote access to the MIR data, as suggested by Hyde ([0071]-[0072]).

Additionally, Fontius and Tupin do not specifically teach a communications circuit coupled to the MIR sensor, wherein the control circuit is remote from the MIR sensor and the communications circuit is configured to wirelessly transmit the plurality of radar returns to the control circuit as in claims 3 and 28.
However, Hyde teaches within the same field of endeavor of using a MIR sensor (Title and abstract) the sensor having a communications circuit coupled to the MIR sensor (Fig. 4 and [0071] “wireless” communication element 414 and Fig.8 as coupled with the MIR sensor) with controller for the MIR interfaced with external systems ([0072] “The personal electronic device 402 can be configured to transmit MIR data from the MIR to the remote resource, and receive from the remote resource one or more personal electronic device 402 operating parameters.” reading on receiving instructions for operating MIR sensor from a remote control system and transmitting data such as radar returns to the remote resource) therefore wherein the control 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin with a communications circuit coupled to the MIR sensor, wherein the control circuit is remote from the MIR sensor and the communications circuit is configured to wirelessly transmit the plurality of radar returns to the control circuit, since one of ordinary skill in the art would recognize that using a wireless communication interface coupled with the MIR sensor for transmitting/receiving data from remote system and controlling the MIR sensor remotely was commonly known in the art, as taught by Hyde. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Hyde teach the analysis and use of MIR signals. The motivation would have been to ideally provide remote access to the MIR data and remotely controlling the MIR sensor, as suggested by Hyde ([0071]-[0072]).

Claims 4, 5, 12, 23, 29, 30, 37, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to claims 1, 6, 8-11, 19-22, 24-26, 31, 33-36, 44-46, 48, 49 and further in view of Hyde et al. (USPN 20120276849 A1; Pub.Date 11/01/2012; Fil.Date 07/29/2011) in view of Cousins et al. (USPN 6417797 B1; Pat.Date 07/09/2002; Fil.Date 06/01/1999).
Fontius and Tupin teach a system and method as set forth above. Tupin teaches a database (Fig. 6 database 75 and claims 89 and 91 for model including normal and abnormal patterns representing extracted physiological data) for comparison with model and acquired data using convolution (claim 90) or correlation analysis (Fig.6) leading to a confidence factor for the selection of the physiological status (Fig.6) such as abnormal medical conditions ([0062] “abnormal patterns corresponding to bradycardia, tachycardia, and fibrillation”).

However, Hyde teaches within the same field of endeavor a memory ([0075] with “signal processing on signals received from the MIR 101. The logic circuit can then extract from the signals information corresponding to at least one attribute corresponding to a person... attributes can include at least one physical attribute and/or at least one physiological attribute corresponding to the person 112” wherein “An electronic memory or computer storage device 418 is configured to receive and hold the information corresponding to the attribute(s) and the determined phenotypic identity” with the phenotypic identity reads on the subject identifier, [0077]) reading on a subject database configured to store the plurality of radar returns [...and the sensor data...] and assign a subject identifier of the subject to the plurality of radar returns [...and the sensor data...]. Additionally, Cousins teaches within the same field of endeavor of imaging using MRI and MIR sensor data for diagnosis (col.3 4th ¶ “The present invention may be implemented utilizing a low power broadband radar such as the Micro-power Impulse Radar (MIR)” and col.10 2nd ¶ “MRI” with “scanned data may be stored to produce a 3-D image map”) the storage of diagnostic sensor data in memory as a common practice therefore teaching the storage of sensor data.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin with a subject database configured to store the plurality of radar returns and the sensor data and assign a subject identifier of the subject to the plurality of radar returns and the sensor data, since one of ordinary skill in the art would recognize that storing raw data from sensor and imaging device was commonly known in the art, as taught by Hyde and Cousins and since assigning a phenotype characteristic identity to the stored data was also known in the art as taught by Hyde. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Hyde teach the analysis and use of MIR signals. The 

Regarding the dependent claims 5 and 30, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Fontius, Tupin, Hyde and Cousins.
Regarding claims 5 and 30, Hyde teaches also to store the calculated physiological parameter and assign the subject identifier to the calculated physiological parameter ([0077] “the control circuit 416 can extract at least one attribute of one or more persons 112, 41, and the control circuit 416 can save the attribute(s) as data in the memory or storage device 418” wherein the attributes read on the calculated physiological parameter attached to the person) and to assign a subject identifier of the subject to the plurality of radar returns and the sensor data”) reading on the user interface is configured to receive a subject identifier of the subject, and the control circuit is configured to assign the subject identifier to the plurality of radar returns and the sensor data
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius, Tupin, Hyde and Cousins to store the calculated physiological parameter and assign the subject identifier to the calculated physiological parameter, since one of ordinary skill in the art would recognize that storing calculated results from data analysis was commonly known in the art, as taught by Hyde. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Hyde teach the analysis and use of MIR signals. The motivation would have been to ideally provide means to store personalized data in memory for easier access and analysis, as suggested by Hyde ([0075]-[0077]).

Regarding claims 12 and 37, as discussed previously, Tupin teaches the user interface configured to receive data, and with Fontius and Tupin not specifically teaching the user interface 
However, as discussed above for claims 5, 6 and 30, 31, Hyde and Cousins teaches the use of subject identifier and to assign the subject identifier to the calculated physiological parameter ([0077] “the control circuit 416 can extract at least one attribute of one or more persons 112, 41, and the control circuit 416 can save the attribute(s) as data in the memory or storage device 418” wherein the attributes read on the calculated physiological parameter attached to the person) and with Hyde teaching the use of subject identifier and to assign the subject identifier of the subject to the plurality of radar returns and the sensor data, therefore teaching in combination with the user interface of Tupin to receive and output data to have the user interface configured to receive a subject identifier of the subject, and the control circuit is configured to assign the subject identifier to the plurality of radar returns and the sensor data as claimed in claims 12 and 37. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius, Tupin, Hyde and Cousins with the user interface is configured to receive a subject identifier of the subject, and the control circuit is configured to assign the subject identifier to the plurality of radar returns and the sensor data, since one of ordinary skill in the art would recognize that providing a user interface for receiving/transmitting data to different outputs was known in the art as taught by Tupin and since assigning a subject identifier for the data to be identifiable within a storage, data being either radar returns, sensor data or physiological parameter data was commonly known in the art, as taught by Hyde and Cousins. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Hyde teach the analysis and use of MIR signals. The motivation would have been to ideally provide means to store personalized data in memory for easier access and analysis, as suggested by Hyde ([0075]-[0077]).

Regarding claims 23 and 47, Fontius teaches the MRI acquisition being performed for imaging, with then the acquisition of the MIR signal data ([0052] “information from the evaluated data can be supplied to an image processing unit 13 on the basis of which a correction of movement artifacts in image data of the heart captured by means of the medical diagnostic or therapeutic unit can be performed in accordance with customary rules” suggesting the MRI imaging acquired first and the motion detection performed subsequently to assess the artifact of motion from the MRI array ad with Hyde teaching the storage of the data with personal attribute attached, reading on the MIR sensor detects at least one radar return subsequent to the second sensor detecting the sensor data and the control circuit storing the sensor data in memory as claimed in claims 23 and 47.

Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to claims 1, 6, 8-11, 19-22, 24-26, 31, 33-36, 44-46, 48, 49 and further in view of Bangera et al. (USPN 20110166940 A1; Pub.Date 07/07/2011; Fil.Date 01/05/2010).
Fontius and Tupin teach a system and method as set forth above. As discussed above, Tupin teaches the use of MIR data and database 
Fontius and Tupin do not specifically teach to predict the likelihood of the subject having the medical condition further based on a demographic characteristic corresponding to the subject as in claims 7 and 32.
However, Bangera teaches within the same field of endeavor of using MIR for assessing people physiological conditions (Title, abstract and [0049] “Proceeding to step 312, a physiological parameter can be calculated. For example, MIR data can include data having a periodic motion spectrum corresponding to the location characteristic of a human physiological 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to predict the likelihood of the subject having the medical condition further based on a demographic characteristic corresponding to the subject, since one of ordinary skill in the art would recognize that predicting the physiological status of a subject using MIR data with comparison with stored data patterns was known in the art as taught by Tupin and since using the demographic data for comparing physiological parameters from the subject and from data for various demographic origin for identification was commonly known in the art, as taught by Bangera. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tupin and Bangera teach the analysis and use of MIR signals. The motivation would have been to ideally provide a more precise characterization of the physiological parameter acquired by MRI to a specific demographic, as suggested by Bangera ([0052] such as for specificity with the heart rate and respiration).

Claims 13, 17, 18, 42 and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to .
Fontius and Tupin teach a system and method as set forth above. Fontius and Tupin teach as discussed above the acquisition of the heart beat signals and the respiration rate signals as physiological signals, with Tupin teaching the user interface to receive/transmit data to element of the system for storage or output.
Fontius and Tupin do not specifically teach to generate an audio representation of at least one of the plurality of radar returns or the sensor data; and the user interface is configured to output an audio signal corresponding to the audio representation as in claim 13.
However, Abiri teaches within the same field of endeavor of contactless acquiring heart and respiratory signals as physiological data related to the subject (Title and abstract and Fig.1) the transformation of the physiological signals as being filtered, amplified (p.5 2nd ¶ “the signal can be amplified, filtered, and otherwise processed on the board itself” to an electrical signal “The electrical signal, an analog representation of sound from the patient, is converted into a digital signal”) therefore reading on to generate an audio representation of at least one of the plurality of radar returns or the sensor data, with the audio representation being interpreted as the processed signals into an audio digital signal corresponding to the audio signal of the heart or respiration cycle. Additionally, Abiri teaches the output of the audible representation of the heart or respiration signal (p.6 2nd ¶ “The audio signal can then be 20 conveyed (410), in real-time or close to real-time, via a variety of methods. The sound waves can be graphically displayed on the screen of the remote device (411), and/or emitted from headphones or a speaker attached directly to the remote device (412), and/or transmitted to a tertiary playback device such as wireless headphones and then emitted”) reading on and the user interface is configured to output an audio signal corresponding to the audio representation as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to generate nd ¶).

Regarding claims 17 and 42, Fontius and Tupin do not specifically teach to filter the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar signal is transmitted.
However, as discussed above, Abiri teaches the filtering of the acquired signal as directed to heart or respiration physiological signals similar to those from MIR for the same purpose as taught by Turin and Fontius. Abiri teaches to filter the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar signal (abstract and p.6 2nd ¶) to provide a representation of sound from the patient (p.5 2nd ¶) such as to assess audible physiological functions such as heartbeat (p.3 last ¶) therefore teaching to filter the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar signal is transmitted.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to filter the plurality of radar returns based on an expected tissue of the subject towards which the MIR radar nd ¶).
Regarding the dependent claims 18 and 43, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Fontius, Tupin and Abiri.
Regarding claims 18 and 43, Abiri as discussed above teaches the filtering for audible signals corresponding to the heartbeat (p.3 last ¶ “used to assess audible physiological functions such as heartbeat, breathing, etc.”) therefore teaching to filter the plurality of radar returns based on the expected tissue including at least one of a blood vessel wall, a lung wall, or a gastrointestinal wall as claimed.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Hyde et al. (USPN 20120276849 A1; Pub.Date 11/01/2012; Fil.Date 07/29/2011) in view of Cousins et al. (USPN 6417797 B1; Pat.Date 07/09/2002; Fil.Date 06/01/1999) as applied to claims 1,4-6, 8-12, 19-23, 24-26, 29-31, 33-37, 44-48, 49 and further in view of Abiri (WO2017165720 A1; Pub.Date 09/28/2017; Fil.Date 03/24/2016).
Fontius, Tupin, Hyde and Cousins teach a system and method as set forth above. Fontius and Tupin teach as discussed above the acquisition of the heart beat signals and the respiration 
Fontius, Tupin, Hyde and Cousins do not specifically teach to generate an audio representation of at least one of the plurality of radar returns or the sensor data; and the user interface is configured to output an audio signal corresponding to the audio representation as in claim 38.
However, Abiri teaches within the same field of endeavor of contactless acquiring heart and respiratory signals as physiological data related to the subject (Title and abstract and Fig.1) the transformation of the physiological signals as being filtered, amplified (p.5 2nd ¶ “the signal can be amplified, filtered, and otherwise processed on the board itself” to an electrical signal “The electrical signal, an analog representation of sound from the patient, is converted into a digital signal”) therefore reading on to generate an audio representation of at least one of the plurality of radar returns or the sensor data, with the audio representation being interpreted as the processed signals into an audio digital signal corresponding to the audio signal of the heart or respiration cycle. Additionally, Abiri teaches the output of the audible representation of the heart or respiration signal (p.6 2nd ¶ “The audio signal can then be 20 conveyed (410), in real-time or close to real-time, via a variety of methods. The sound waves can be graphically displayed on the screen of the remote device (411), and/or emitted from headphones or a speaker attached directly to the remote device (412), and/or transmitted to a tertiary playback device such as wireless headphones and then emitted”) reading on and the user interface is configured to output an audio signal corresponding to the audio representation as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius, Tupin, Hyde and Cousins to generate an audio representation of at least one of the plurality of radar returns or the sensor data; and the user interface is configured to output an audio signal corresponding to the audio representation, since one of ordinary skill in the art would recognize that processing by nd ¶).

Claims 14 and 39, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to claims 1, 6, 8-11, 19-22, 24-26, 31, 33-36, 44-46, 48, 49  and further in view of Segoria et al. (USPN 20110058623 A1; Pub.Date 03/10/2011; Fil.Date 09/11/2009).
Fontius and Tupin teach a system and method as set forth above. Fontius teach also the MIR being frequency adjustable with a control commands to the frequency regulating unit to select the desired frequency ([0040]) via the control unit 11 teaching the control circuit is configured to generate a control signal indicating at least one of a frequency, an amplitude, or a pulse repetition frequency of the MIR radar signal [...based on an expected physical response of the subject to the MIR radar signal...] and transmit the control signal to an MIR transmitter to cause the MIR transmitter to output the MIR radar signal based on the control signal. 
Fontius and Tupin do not specifically teach the control signal based on an expected physical response of the subject to the MIR radar signal as in claims 14 and 39.
However Segoria teaches within the same field of endeavor of regulating the UWB radar/MIR (Title and abstract) the regulation of the transmitted signal pulse/generated pulse in view of the measured power level of the pulse signal regulating the timing, the amplitude of the based on an expected physical response of the subject to the MIR radar signal as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin with the control signal based on an expected physical response of the subject to the MIR radar signal, since one of ordinary skill in the art would recognize that controlling the generation of the transmitted pulse of the MIR according to the measured pulse from the MIR was known in the art as taught by Segoria. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Fontius and Segoria teach the control of the generated pulses for the MIR. The motivation would have been to ideally provide an optimal pulse for the MIR to perform the optimal detection according to the application or purposes, as suggested by Segoria ([0034]).

Claims 15 and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) in view of Segoria et al. (USPN 20110058623 A1; Pub.Date 03/10/2011; Fil.Date 09/11/2009) as applied to claims 1, 6, 8-11, 14, 19-22, 24-26, 31, 33-36, 39, 44-46, 48, 49  and further in view of Hwang et al. (USPN 20080076349 A1; Pub.Date 05/27/2008; Fil.Date 03/12/2007).
Fontius, Tupin and Segoria teach a system and method as set forth above. As discussed above for claims 14 and 39, Fontius teach also the MIR being frequency adjustable with a control commands to the frequency regulating unit to select the desired frequency ([0040]) via the control unit 11 teaching the control circuit is configured to generate a control signal indicating at least one of a frequency, an amplitude, or a pulse repetition frequency of the MIR radar signal based on an expected physical response of the subject to the MIR radar signal and transmit the control signal 
Fontius, Tupin and Segoria do not specifically teach to calculate a signal-to-noise ratio of the plurality of radar returns and generate the control signal further based on the signal-to-noise ratio as in claims 15 and 40.
However, Hwang teaches within the same field of endeavor for generating control of signals (Title and abstract) the calculation of the SNR from received signals and the generation of a power control signal “based on the acquired channel information and a maximum signal-to-ration (SNR)” ([0013]) reading on to calculate a signal-to-noise ratio of the plurality of radar returns and generate the control signal further based on the signal-to-noise ratio as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius, Tupin and Segoria to calculate a signal-to-noise ratio of the plurality of radar returns and generate the control signal further based on the signal-to-noise ratio, since one of ordinary skill in the art would recognize that providing a calculation of the SNR to maximize with the generation of a control signal to control the transmit signal power was known in the art as taught by Hwang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hwang and Segoria teach the technique of controlling the generated pulses. The motivation would have been to ideally provide an optimal transmit pulse for the MIR to perform the optimal detection according to the application or purposes, as suggested by Segoria ([0034]) and suggested by Hwang ([0013]).

Claims 16 and 41, are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (USPN 20090192384 A1; Pub.Date 07/30/2009; Fil.Date 01/27/2009) in view of Tupin et al (USPN 2004024957 A1; Pub.Date 12/09/2004; Fil.Date 06/04/2003) as applied to claims 1, 6, 8-11, 19-.
Fontius and Tupin teach a system and method as set forth above. 
Fontius and Tupin do not specifically teach to set a range gate of the MIR sensor based on an expected distance between the MIR sensor and a tissue of the subject as in claims 16 and 41.
However, Scalise teaches within the same field of endeavor of MIR/UWB radar non-contact physiological data acquisition (Title and abstract and Fig.1) the effect of the distance D between the MIR antennas and the tissue of the subject with a decrease of the sensed signal amplitude (p.2 col.2 last ¶ ΔP variation of the reflected signal defining the signal-noise ratio in p.4 Equation (1)) wherein the ΔP decreases with the distance D (Fig. 6) and so does the SNR (Fig.7) therefore teaching a range of distance beyond which the acquired data will be too noisy, therefore teaching to set a range gate of the MIR sensor based on an expected distance between the MIR sensor and a tissue of the subject as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Fontius and Tupin to set a range gate of the MIR sensor based on an expected distance between the MIR sensor and a tissue of the subject, since one of ordinary skill in the art would recognize that the SNR and magnitude of the reflected electromagnetic signal was known in the art to decrease with the distance between the probe/antenna and the tissue of the subject as taught by Scalise. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Fontius and Scalise use radar device to analyze reflected signals. The motivation would have been to ideally provide a range of distance between the probe ad the tissue of the subject to insure the acquired signal was sufficiently large to be sensed for proper analysis, as suggested by Scalise (Figs. 6 and 7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde et al. (USPN 20150257653 A1; Pub.Date 09/17/2015; Fil.Date 03/14/2014) in view of Cheatham et al. (USPN 20160331255 A1; Pub.Date 11/17/2016; Fil.Date 05/14/2015) in view of Bangera et al. (USPN 20120116202 A1; Pub.Date 05/10/2012; Fil.Date 12/30/2010) are found to teach most of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793